Title: To James Madison from Thomas W. Maury, 23 October 1820
From: Maury, Thomas W.
To: Madison, James


                
                    Dear Sir.
                    Orange Ct. House 23rd. October 1820
                
                My relation Mr. Wm. Maury of Liverpool will in a short time commence a long tour thro Kentucky, Tennessee & Mississippi, and from thence to New-Orleans. Being now absent on a tour to the eastward, and expecting to have no leisure on his way thro Virginia, he has requested me by letter, to ask the favor of you to give him letters to a few of the distinguished gentlemen in those states. If you should find it convenient to do so, I must ask the favor of you to forward the letters by mail to me at Charlottesville. I should most certainly have done myself the pleasure of waiting on you in person, but am compelled to be in Milton at 10. oClock tomorrow morning. Respectfully Yr. mo: obt.
                
                    Th: W. Maury
                
            